Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Sole independent claim 1 comprises features as a whole unfound by any prior art of itself or in combination. Namely, the prior art fails to describe the following features:
a method for updating a list of radio stations receivable by a receiving system comprising at least two radio receivers each having at least one antenna, each of the radio receivers being able to receive a radio signal via said at least one respective antenna, said receiving system being able to implement a phase-diversity filtering function by combining the signals received by each of said radio receivers to form a combined radio signal, said method comprising: 
determining (E1) a list of radio stations receivable at a given time, 
measuring (E2) the quality of a current radio signal, corresponding to a frequency selected and listened to, 
determining the aging of the list of receivable radio stations, corresponding to the time passed from the last determination of the list of receivable radio stations, 
comparing said quality of the current radio signal to a configurable threshold that varies at least as a function of the aging of the list of receivable radio stations, 
if the quality of the current radio signal exceeds the configurable threshold, deactivating (E530) the phase-diversity filtering function and evaluating (E52) the variation in the quality of the received signals, and, 
depending on said evaluation (E52) of the variation in the quality of the received signals: 
automatically updating (E531), or 
maintaining unchanged (E540) the list of receivable radio stations.

The closest prior art, IDS-based Weng (2013/0309978) describing FM receiver performing radio station list management, Tsukamoto (EP2285024) describing radio receive that sets a list of broadcast stations which signals can be received + setting ast to whether the station list is to be updated (abstract), and either Shatara (US 7,590,399) or (US 7,720,184) each describing reducing multipath interfrence in FM receiver (title), in combination, fail to render the above features as a whole obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Moon (US 7,146,134) describing dynamic diversity based upon receiver-side assessment of link quality (title), Henriksson (US 6,940,932) describing diversity receiver that is subject to multipath with multi-antenna to receive from each diversity branch & combine signal (abstract), * Lindenmeier (US 7,936,852) or (US 6,611,677) each describing an antenna diversity system for radio reception in motor vehicles including a phase rotation device, Love (US 7,929,921) describing diversity control in determining channel quality indication with diversity branch enabled
(abstract & fig. 2), Nakayama (US 20120149318) describing radio receiver and its components (fig. 2-3 & 5tep 206), Lindenmeier (US 2004/0198274) describing scanning antenna diversity system for FM radio for vehicles with interference detector (title & abstract), Lindenmeier (US 2007/0140389) and (US 2001/0016478) each describing reception system with phase alignment of antenna signal (abstract), Kennedy (US 5,517,686) describing adaptive diversity receiver for FM with phase detector for phase error as feedback (abstract & fig. 4), Sessink (US 4,726,073) describing receiver with multipath transmission detector and mixer and inhibits multipath distortion (abstract), Miyoshi (US 6,622,013) describing diversity system reception apparatus (col. 1 lines 7-11), * Gottfried (US 5,603,107) describing switching system for diversity antenna FM receiver with distortion attenuator & decision logic (title & fig. 1), Su (US 2018/0006800) describing FM receiver circuit comprising a phase detector & a PID filter (abstract), Schenkyr (US 5,204,979) describing optimum interference suppression in that the phases and/or amplitudes of signals are changed in dependence upon the phase position and/or amplitude contribution (abstract), Suzuki (US 4,926,498) describing FM diversity receiver, Cheng (US 2009/0270058) describing FM adjustment (title), and Shi (US 2009/0197554) describing station detection & setting in a radio receiver (title).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469